     Case 19-23839-MBK        Doc 35    Filed 04/09/20 Entered 04/09/20 16:25:18               Desc Main
                                       Document      Page 1 of 3



       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                       Order Filed on April 9, 2020
       Friedman Vartolo LLP                                            by Clerk
       85 Broad Street- Suite 501                                      U.S. Bankruptcy Court
                                                                       District of New Jersey
       New York, New York 10004
       bankruptcy@friedmanvartolo.com
       T: (212) 471-5100
       F: (212) 471-5150
       Attorneys for Secured Creditor BSI Financial Services
       as Servicer for US Bank Trust N.A., as Trustee of the
       Bungalow Series F Trust

       In Re:                                                    Case No.: 19-23839
                                                                 Chapter 13
       Milorad Stevic                                            Judge: Michael B Kaplan
       Debtor(s)



                         ORDER RESOLVING MOTION TO VACATE STAY

         The order set forth on the following pages, numbered two (2) through three (3), is hereby
                                               ORDERED.




DATED: April 9, 2020
Case 19-23839-MBK          Doc 35    Filed 04/09/20 Entered 04/09/20 16:25:18             Desc Main
                                    Document      Page 2 of 3



Applicant:                     BSI Financial Services
Applicant’s Counsel:           Friedman Vartolo LLP
Debtor’s Counsel:              Russell L. Low
Property (Collateral):         218 South 4th Avenue, Highland Park, NJ 08904

Relief Sought:
   x Relief from Automatic Stay

For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved, subject to
the following conditions:

   1. Status of Post-Petition Arrearages:
   x   The Debtor is overdue for 7 months, from September 1, 2019 to March 1, 2020.
   x   The Debtor is overdue for 7 payments at $2,579.60 per month.
   x   Less fund held in debtor(s) suspense at $961.16.
               Total Arrearages Due: $17,096.04


   2. Cure for Post-Petition Arrearages:
   x   Debtor must bring the account current no later than April 30, 2020.
   x   Beginning on April 1, 2019, regular monthly payments shall resume in the amount of
       $2,579.60, or as further defined by the terms of the Note, Mortgage, or any payment
       change notices.


   3. Payments to the Secured Creditor shall be made to the following address:
   x   Payments:               BSI Financial Services
                               314 S. Franklin Street
                               P.O. Box 517
                               Titusville, PA 16354

In the event of default:
       If the Debtor(s) fails to bring the account current, or fails to make the regular monthly
payments within thirty (30) days of the date the payments are due, then the Secured Creditor may
obtain an Order Vacating the Automatic Stay as to the Collateral by filing, with the Bankruptcy
Court, Certification specifying the Debtor(s)’s failure to comply with this Order. At the time the
Certification is filed with the Court, a copy of the Certification shall be sent to the Chapter 13
Trustee, the Debtor(s), and the Debtor(s)’s Attorney.
Case 19-23839-MBK       Doc 35     Filed 04/09/20 Entered 04/09/20 16:25:18          Desc Main
                                  Document      Page 3 of 3




   4. Award of Attorney’s Fees:
   x   The Applicant is awarded Attorney’s Fees in the amount of $350.00 and Attorney’s Costs
       in the amount of $181.00. The fees and costs are payable through the Chapter 13 Plan.
